      Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 1 of 35




                 UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TEXAS
                        WACO DIVISION


SOLAS OLED LTD.,

                         Plaintiff,      Case No. 6:19-cv-00236-ADA

     v.

LG DISPLAY CO., LTD.,
LG ELECTRONICS, INC., and
SONY CORPORATION,

                         Defendants.




          SOLAS’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                 Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 2 of 35




                                                           TABLE OF CONTENTS

I.         DISPUTED TERMS FOR ’137 PATENT ......................................................................................... 1
      A.      “a gradation current having a current value” (’137 patent claims 10, 36)......................... 1
      B.      “gradation signal” (’137 patent claims 10, 15, 36, 37, 39 ) ...................................................... 5
      C. “generates, as the gradation signal, a non-light emitting display voltage …” (’137
      patent claim 15) “a non-light emitting display voltage …is generated as the gradation
      signal (’137 patent claim 39)....................................................................................................................... 8
      D. “through a data line . . . through the data line . . . through the data line”” (’137 patent
      claims 10, 16)................................................................................................................................................. 10
      E.      “before” (’137 patent claim 10) / “after” (’137 patent claim 36)........................................ 13
II.        DISPUTED TERMS FOR ’891 PATENT ....................................................................................... 14
      A.      “a third thin film transistor …” (’891 patent claims 1, 3) ...................................................... 14
      B.      “current measuring” (’891 patent claims 1, 3) ......................................................................... 16
      C. “wherein all above mentioned elements of the driving circuit are located at a same
      side of said light emitting diode” (’891 patent claim 3) .................................................................. 18
III.          DISPUTED TERMS FOR ’068 PATENT ................................................................................... 20
      A. “formed on said plurality of supply lines along said plurality of supply lines” (’068
      patent claim 1) “connected to said plurality of supply lines along said plurality of supply
      lines” (’068 patent claim 13) .................................................................................................................... 20
      B.      “patterned” (’068 patent claims 1, 13) ........................................................................................ 24
      C.      “patterned together” (’068 patent claims 1, 13) ...................................................................... 25
      D.      “signal lines” (’068 patent claims 1, 13) ...................................................................................... 27
      E.      “feed interconnections” (’068 patent claims 1, 10, 12, 13, 17)............................................ 28




                                                                                    i
          Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 3 of 35




                    TABLE OF EXHIBITS AND ABBREVIATIONS


    Ex 1 Document Description                                                     Abbreviation
     1   Declaration of Richard A. Flasck in support of Solas’s opening           Flasck. Decl.
         claim construction brief
     2   U.S. Patent No. 7,907,137                                                ’137 patent
     3   U.S. Patent No. 7,432,891                                                ’891 patent
     4   U.S. Patent No. 7,573,068                                                ’068 patent
     5   Parties’ joint revised list of terms/constructions dated March 6, 2020   Joint Chart
     6   Microsoft Computer Dictionary (3rd ed., 1997), definition of             MS Dict.
         “signal”
     7   McGraw-Hill Dictionary of Scientific and Technical Terms (4th ed.,       McGraw-Hill
         1989), definition of “data transmission line”
     8   Merriam-Webster Dictionary (avail. at www.merriam-webster.com,           Merriam-Webster
         accessed Feb 2020), definitions of “along” and “together”
     9   Dictionary.com (avail. at www.dictionary.com, accessed Feb. 2020),       Dictionary.com
         definitions of “along” and “together”
    10   Defendant LG Display’s petition for inter partes review in IPR2020- ’891 IPR Pet.
         00177 on the ’891 patent
    11   Defendant LG Display’s expert declaration by Dr. Hatalis in inter        ’891 IPR Decl.
         partes review in IPR2020-00177 on the ’891 patent
    12   U.S. Patent No. 5,106,652                                                ’652 patent
    13   U.S. Patent No. 5,981,317                                                ’317 patent
    14   U.S. Patent Appl. Pub. No. 2002/0101172                                  ’173 app. pub.
    15   U.S. Patent No. 7,250,722                                                ’722 patent
    16   Declaration of Richard A. Flasck in support of Solas’s responsive        Flasck Resp.
         claim construction brief                                                 Decl.
    17   US Patent App. Pub. 2004/0239596                                         Ono
         Declaration of Douglas R. Holberg in support of Defendants’              Holberg Decl.
         opening claim construction brief (Dkt. 67-2)




1
    Exhibits 1–15 submitted with Solas’s opening claim construction brief (Dkt. 68-2 to 68-16).
    Exhibits 16–17 are attached to this brief.

                                                  ii
           Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 4 of 35




I.        DISPUTED TERMS FOR ’137 PATENT

     A.      “a gradation current having a current value” (’137 patent claims 10, 36)

           Solas’s Proposed Construction                  Defendants’ Proposed Construction

 a current having a current value and conveying        an actual current (not voltage) with a value
 information about a level                             corresponding to a luminance level

          Defendants’ brief attacks a strawman. This term requires that there be a current, and Solas’s

construction fully acknowledges that. See Flasck Resp. Decl. ¶¶ 2–8. As both sides recognize, a

current is a physical quantity with a broadly accepted meaning. Both sides agree that a current, in

the context of the ’137 patent, is a “flow of electric charge.” Defs.’ Br. at 2; Flasck Decl., at ¶ 31.

Indeed, both sides cite the same dictionary definition for current:




Microsoft Computer Dictionary (1997), Dkt. 67, Ex. 4; see Flasck Decl., Dkt. 68, Ex. 1, ¶ 66. But

Defendants’ construction does not attempt to define current. Rather, they attempts to exclude

things that in fact meet the commonly used definition of current from the scope of this term.

          Contrary to the assertions in Defendants’ opening brief, Solas does not view voltage and

current as “interchangeable synonyms.” Defs. Br., Dkt. 67 at 6. Solas enthusiastically agrees that

current and voltage are well-defined, distinct electrical phenomena. And Solas has no plan to point

to some different type of physical quantity, such as voltage, mass, capacitance, magnetic field, or

temperature, and call that other physical quantity a current.

          Nevertheless, Defendants’ proposed parenthetical “(not voltage)” invites reversible legal

error. Defendants have not shown any disclaimer, let alone one that needlessly requires the



                                                   1
         Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 5 of 35




negative limitation they seek to import. And, to make matters worse, that negative limitation here

concerns an inextricably intertwined electrical phenomena.

       It is undisputed that current and voltage are inextricable intertwined. Indeed, the intrinsic

and extrinsic record are one-sided on this fact. As just one example, Defendants conspicuously did

not obtain or present any expert opinions about a POSITA viewpoint on this issue.

       Despite not presenting any such evidence, Defendants still cannot avoid the well-

established fact that the two phenomena are so intertwined. Both sides used an analogy of water

flowing through a pipe or hose in explaining the concepts of current and voltage in their opening

submissions. Defs.’ Br., Dkt. 67 at 2–3; Flasck Decl., Dkt. 68, Ex. 1, ¶¶ 30–34. As Defendants

presented the analogy, “[c]urrent is like the rate at which the water flows, and voltage is like the

water pressure that forces the water through the pipe.” Defs.’ Br., Dkt. 67 at 2–3. In the pipe, when

you take away the pressure, the flow stops. In an analogous manner, current and voltage in a circuit

are interconnected. As Defendants’ expert explains, “‘[v]oltage’ is the potential energy required

to move electrons from one point to another in a circuit,” i.e., it provides the energy needed to

make a current flow. Holberg Decl., Dkt. 67, Ex. 1, ¶ 26.

       This connection between the gradation current and voltages is described explicitly in the

specification. The gradation current is generated within the gradation signal generation unit from

a voltage using a “voltage-current converter.” ’137 patent at 10:45–11:3. This current supplies the

electric charges to charge the capacitor with “the voltage component Vdata appropriately

corresponding to the gradation signal (display data),” providing a “current/voltage conversion

function.” Id. at 22:37–54, 24:38–39. The result of this process is a “gradation voltage” that is

applied to the gate of the drive transistor. Id. at 2:49–52, 11:4–13.




                                                  2
         Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 6 of 35




       The claim as written requires a current. Defendants seek to add a new requirement, that

there not also be a voltage present. By analogy, they seek to require that the water flow from the

pipe even though the pressure is turned off. Even if a current without a voltage were physically

possible, such a construction would improperly exclude the preferred embodiments, which utilize

both currents and voltages together in delivering signals that control pixel brightness.

       None of the cases cited by Defendants supports the negative limitations they seek to include

here. Cave Consulting does not endorse the use of negative limitations in claim constructions at

all. Cave Consulting Group, LLC v. OptumInsight, Inc., 725 Fed. Appx. 988, 990 (Fed. Cir. 2018)

(unpublished). In that case, neither party proposed a construction with a negative limitation, and

the district court did not adopt such a construction. Id. at 990. In reversing the district court, the

Federal Circuit did not adopt any explicit construction, but simply held that when properly

construed the claims did not encompass a certain category of embodiments. Id. at 995–96.

       In Symantec, the effect of the court’s construction was to define the claim term “normal”

as “typical attack-free.” Trustees of Columbia U. in City of New York v. Symantec Corp., 811 F.3d

1359, 1368 (Fed. Cir. 2016). This construction was based on clear statements in the specification

equating “normal” with “free of attacks.” Id. Likewise, the court’s construction in Mangosoft

actually defined the term “migrate” based upon how the term was used in the specification.

Mangosoft Intell. Prop., Inc. v. Skype Techs. SA, CIV. A. 2:06-CV-390, 2008 WL 3852740, at *7

(E.D. Tex. Aug. 14, 2008). In neither case did the court insert extraneous negative limitations into

terms with undisputed plain and ordinary meaning, as Defendants seek to do here.

       In both RFID and Computer Docking Station, the Federal Circuit did endorse a negative

limitation. But in each case, the negative limitation was based on a “clear and unmistakable”

disclaimer of scope due to statements made during prosecution to distinguish prior art. RFID




                                                  3
         Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 7 of 35




Tracker, Ltd. v. Wal-Mart Stores, Inc., 342 Fed. Appx. 628, 631–32 (Fed. Cir. 2009)

(unpublished)); Computer Docking Station v. Dell, 519 F.3d 1366, 1375–76 (Fed. Cir. 2008).

       Defendants suggest that the patentee disavowed any use of voltages during prosecution.

But the statements cited by Defendants concerning voltages do not meet the “clear and

unambiguous” standard required for prosecution disclaimers. Contl. Circuits LLC v. Intel Corp.,

915 F.3d 788, 798 (Fed. Cir. 2019) (“the statement in the prosecution history must be clear and

unambiguous, and constitute a clear disavowal of scope”). The amendment that Defendants point

to added a requirement of a “gradation current having a current value.” Dkt. 67, Ex. 5 at 2. It said

nothing whatsoever about voltages.

       As for the statements during prosecution distinguishing the Ono prior art reference,

Defendants quote statements from two different paragraphs. In the first of these paragraphs, the

applicant described disclosures from Ono and specifically calls out three voltages used in Ono: the

“data voltage,” the “threshold voltage,” and the voltage obtained by adding these two voltages.

Dkt. 67, Ex. 7 at 32. In the other paragraph, the applicant distinguished Ono, explaining that Ono

“does not disclose generating a supplying a gradation current as a gradation signal.” Id. The natural

reading of these two paragraphs is that none of the voltages disclosed in Ono is a “gradation

current” (due to the uncontroversial fact that a voltage is not a current) and that claim 1 as amended

required a “gradation current” (likewise uncontroversial). No narrowing of the claims is suggested

by these statements during prosecution beyond what is already explicit in the claims. Nothing in

these statements suggests that the claims would not cover an embodiment that contained a

gradation current but also contained one or more voltages. And even if such a suggestions could

be discerned in the prosecution history, these statements do not meet the standard of “clear and

unambiguous” disavowal of such embodiments from the claims.




                                                  4
         Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 8 of 35




        Defendants also suggest that Solas’s construction “would create needless ambiguity” (Dkt.

67 at 5), but it is Defendants’ construction that introduces ambiguity. Defendants’ use of the word

“actual” appears to suggest that some currents are “actual currents” and that other currents fall

short of that lofty designation. But neither Defendants’ opening brief nor the intrinsic record

supports this distinction or explains what sort of entity could be a “current” (as in Solas’s

construction), but not also be an “actual current” (as in Defendants’ construction). Under

Defendants’ construction, the jurors will be left to speculate at what “false currents,” “almost

currents,” “partial currents,” or “just-barely currents” are meant to fall outside the scope of “actual

current.” But in their speculation, the jurors will be left with the unmistakable impression that the

Court put its thumb on the scale and instructed them that “current” in the claims has some special

meaning, which excludes things that would otherwise fall within the scope of the term “current.”

In construing the term in this manner, the Court would needlessly invite error.

        “Current” has a clear and undisputed meaning. This term requires that there be a current

that meets the requirements of the limitation—nothing more. Defendants’ efforts to limit the

claims by excluding currents that meet the plain meaning of this term are unsupported by the

record, invite confusion and error, and should be rejected.

   B.       “gradation signal” (’137 patent claims 10, 15, 36, 37, 39 )

        Solas’s Proposed Construction                    Defendants’ Proposed Construction

 signal conveying information about a level           a gradation current with a current value
                                                      sent to a pixel to set a luminance gradation

        Defendants’ proposed construction wrongly attempts to distort the well understood term

“signal” with a lengthy and incorrect construction. But Defendants provide no justification for

construing the well understood claim term at all—and certainly no reason for construing it in the

way that they want: replacing it with fourteen different words of their choosing.


                                                  5
         Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 9 of 35




       Defendants do not dispute that the term “signal” has a plain meaning. As the intrinsic and

extrinsic record make obvious, of course it does. And Defendants also do not—and could not—

argue that the patentee disclaimed from that well understood plain meaning or that the patentee

acted as his own lexicographer in defining it in his own way. These established points alone are

dispositive: the term “signal” needs no further construction. Rather, where a term is used in

accordance with its plain meaning, the court should not replace it with different language. Thorner

v. Sony Computer Ent. Am. LLC, 669 F.3d 1362, 1366-67 (Fed. Cir. 2012) (“we do not redefine

words. Only the patentee can do that.”).

       Even if the claim term “signal” did need to be replaced, Defendants’ proposed replacement

would lead to reversible error. Defendants’ construction incorrectly requires that the “gradation

signal” always must be a “gradation current” and have a “current value.” But that contradicts the

intrinsic record and excludes embodiments.

       On the patent specification, Defendants’ proposal contradicts the numerous examples of

“gradation signals” that are “non-light emitting display voltages” cited in Solas’s opening brief.

Defendants proposal would exclude all this. See Flasck Decl. ¶¶ 72–73. Such constructions are

“rarely, if ever, correct.” SanDisk Corp. v. Memorex Prod., Inc., 415 F.3d 1278, 1285 (Fed. Cir.

2005). And for their part, Defendants provide no intrinsic or expert testimony that would ever

suggest that a POSITA would view this disputed term as one of the “rarely, if ever, correct”

scenarios in which to apply this exclusion.

       On the claims, though they require generating and/or supplying “a gradation current . . . as

a gradation signal.” ’137 patent at 58:5–12, 62:55–60, that does not mean that a “gradation signal”

as used in the ’137 patent can only ever be a gradation current. If anything, that language suggests

the opposite, because if a “gradation signal” is necessarily a “gradation current,” there would be




                                                 6
          Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 10 of 35




no reason to use both terms in the same claims. And Defendants’ proposal outright contradicts

dependent claims, which, consistent with the specification, makes clear that a gradation signal can

also be “a voltage.” See ’137 cl. 15, 39.

         Solas’s proposal, on the other hand, properly explains the plain meaning of this term, in

the context of the patent and claims—and does so consistent with the parties’ agreement on other

terms. The parties agree that “luminance gradation” means “light-emitting level.” Solas’s

construction is consistent with this—and only helps the fact-finder better understand “gradation”

as it is used in the “gradation signals” taught in the patent. Flasck Decl. ¶¶ 63–73.

         Instead of providing any valid reason for construing that claim term, let alone construing

it in the overly narrow and distorted manner they seek, Defendants wrongly accuse Solas of

“ignor[ing]” surrounding claim language “generates a gradation current having a current value.”

Defs.’ Br., Dkt. 67 at 9. But even accepting this premise and ignoring the numerous defects in their

proposal, Defendants’ argument only confirms that no construction is necessary. The claim term

Defendants proposed construing is “gradation signal”—not the larger claim phrase—and their

proposed construction merely seeks to replace the single claim term “signal.” If the surrounding

language actually imposes the requirement that Defendants suggest, then there is no need to

redundantly burden the construction of “gradation signal” with that requirement as well. US

Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997) (claim construction is “not

an obligatory exercise in redundancy.”).2

         At best, Defendants’ proposal is unhelpful. It incorporates by paraphrase requirements that

appear elsewhere in the claims such as the requirement that the “gradation current” be “supplie[d]

. . . to the display pixel” or that it be related to the “luminance gradation.” ’137 patent at 58:9–12.



2
    All emphasis added unless otherwise noted.

                                                  7
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 11 of 35




This is unnecessary and confusing. And again, at worst, their proposal actually excludes

embodiments and creates tension with other parts of the intrinsic record, including the actual claim

language of dependent claims. Either way, it must fail. And as Defendants make clear with the

next “dispute” they raise, they appear to present their baseless and incorrect attorney argument on

this claim construction dispute to prop up another incorrect attorney argument on the next dispute.

   C.       “generates, as the gradation signal, a non-light emitting display voltage …”
           (’137 patent claim 15) “a non-light emitting display voltage …is generated as the
           gradation signal (’137 patent claim 39)

        Under controlling law, a claim is only invalid as indefinite if, when read in light of the

specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the

art about the scope of the invention. Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 898–

899 (2014). Defendants bear the burden of proving this defense by clear and convincing evidence.

BASF Corp. v. Johnson Matthey, Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017).

        But LG provides no evidence to meet its burden. Though given the opportunity, it provides

no testimony that a POSITA, with the patent and file history in hand, could not make any sense of

these dependent claims, as Defendants contend. It provides no other credible evidence to support

this incredible position, either. This stands in contrast to the considerable intrinsic and extrinsic

evidence provided by Solas. For example, Dr. Flasck’s testimony alone makes clear that, a

POSITA would immediately and easily understand the scope of dependent 15 and 39 in light of

the intrinsic record, precisely as Solas contends. See, e.g., Flasck Decl. ¶¶ 74–81.

        Because Defendants bear a heavy burden on this indefiniteness defense, which involves

underlying factual questions, these facts alone is dispositive. The law on this point is

straightforward. For example, in Apple, Inc. v. Samsung Elecs. Co. Ltd., the Federal Circuit found

that Samsung points to no evidence showing the skilled artisans would find [the disputed element]




                                                  8
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 12 of 35




as lacking reasonable certainty in its scope. In contrast, Apple’s expert explained that [the] patent

provides skilled artisans with enough information to understand what [the disputed element] means

in the patent.” 786 F.3d 983, 1003 (Fed. Cir. 2015). Thus, the court held that district court was

correct in holding that “Samsung failed to carry its burden [on] indefiniteness,” even if the issue

concerned claim construction disputes. District courts have followed this approach as well. Fisher-

Rosemount Systems, Inc. v. ABB Ltd., Civ. No. 4:18-CV-00178, 2019 WL 6830806, at *10-11

(S.D. Tex. December 12, 2019) ( “patents are not addressed to lawyers, or even to the public

generally, but rather to those skilled in the relevant art”—and relying on patentee’s expert

testimony on how those skilled in art would understand the term to deny defendant’s summary

judgment of indefiniteness); f’real foods, LLC v. Hamilton Beach Brands, Inc., Civ. No. 16-41-

CFC, 2019 WL 1648411, at *2 (D. Del. April 16, 2019); (denying summary judgment of

indefiniteness because patentee’s technical expert raised an issue of fact.)

       Instead of providing any convincing evidence, Defendants admittedly only piggyback on

their brief, yet fatally flawed, attorney argument that “gradation signal” must be construed as

“gradation current.” Defs’ Br. at 9-10 (The [indefiniteness] dispute here rises and falls with the

construction of ‘gradation signal.’”). But that fails for the same reasons their construction of

“gradation signal” fails. And it is no substitute for clear and convincing evidence in any event.

       Indeed, even ignoring Solas’s expert, the intrinsic record alone also confirms Defendants

could not meet their burden even, if they had tried much harder and actually presented meaningful

evidence. That is because the intrinsic and other extrinsic evidence makes clear that Defendants’

defense has several fundamental and fatal defects as explained in Solas’s opening brief. See Br. at

10–13 (discussing the teachings of patent specification, figures, claims, and dependent claims).

This evidence demonstrates and Defendants’ indefiniteness assertion must fail.




                                                 9
         Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 13 of 35




         This evidence stand in sharp contrast to the single substantive case on which Defendants

rely, the decades-old Process Control decision, which merely stood for the unremarkable

proposition that where “claims are susceptible to only one reasonable interpretation and that

interpretation results in a nonsensical construction of the claim as a whole, the claim must be

invalidated.” Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357 (Fed. Cir. 1999).

Here, the exact opposite is true: there is only one reasonable construction: it is Solas’s construction,

not Defendants’ tortured construction.

    D.      “through a data line . . . through the data line . . . through the data line”” (’137
            patent claims 10, 16)

          Solas’s Proposed Construction                    Defendants’ Proposed Construction

 plain and ordinary meaning. “a data line” means the gradation current is supplied, the threshold
 “one or more data lines.” The antecedent basis  voltage is detected, and the compensation
 for “the data line” is “a data line.”           voltage is applied through the same data line

         The parties present a legal dispute about the meaning of “a data line” and “the data line.”

As to “a data line,” the indefinite article “a” in patent parlance means “one or more.” See Br. at 14

(quoting KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000)). “That ‘a’ or

‘an’ can mean ‘one or more’ is best described as a rule, rather than merely as a presumption or

even a convention.” Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir.

2008). Defendants acknowledge this and appear to agree that “a data line” means “one or more

data lines.” See Defs.’ Br. at 11.

         As to “the data line,” it takes antecedent basis from the earlier term “a data line.” But this

does not imply a singular data line. Rather: “The use of definite articles ‘the’ or ‘said’ in a claim

to refer back to the same claim term does not change the general plural rule, but simply reinvokes

that non-singular meaning.” Baldwin at 1342–43 (where a claim element may be plural, a later

reference to that same element “does not alter that meaning in the slightest”).


                                                  10
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 14 of 35




       Defendants seek an exception to the established rule by requiring all “data line” terms to

refer to “the same singular data line.” See Defs.’ Br. at 12. But such exceptions are “extremely

limited: a patentee must ‘evince a clear intent’” to limit the term to the singular. Baldwin at 1342.

And Defendants are required to show that “the language of the claims themselves, the

specification, or the prosecution history necessitate a departure from the rule.” Id. at 1342–1343.

       Here, Defendants make no showing based on the claims or specification. Neither the claims

nor the specification require the recited functions be performed through the same, singular data

line. For example, there is no reason the gradation current cannot be supplied through two data

lines and the voltage is detected and applied through one or more of those data lines.

       In similar circumstances, courts have held multiple recited functions need not be performed

by a single element. In Elkay Mfg. v. Ebco Mfg. C, the Federal Circuit held that the plain meaning

of a claim that recited a feed tube to provide a flow path for delivering liquid and admitting air “is

not limited to a single feed tube with a single flow path for both liquid and air.” 192 F.3d 973, 977

(Fed. Cir. 1999). And in Freeny v. Fossil Group, the Eastern District held that multiple instances

of “the request authorization code” did not require construction and is not limited to “the same

request authorization code.” Case No. 2:18-CV-00049-JRG-RSP, 2019 WL 2078783, at *12–16

(E.D. Tex. May 10, 2019). As the court explained, “when the claim refers to outputting ‘the request

authorization code’ on a first signal, and outputting ‘the request authorization code’ on a second

signal, that language means that any of the ‘one or more request authorization codes’ can be

outputted on the first and second signals to satisfy the claim.” Id. at *14.

       As to the prosecution history, Defendants fail to show disclaimer. In response to an

anticipation rejection, the applicants distinguished Ono as disclosing detecting a threshold voltage

based on “grounding line 6”—as opposed to a “data line.” Defs.’ Ex. 7 at 32; see also Ono at Fig.




                                                 11
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 15 of 35




1, [0027] (distinguishing “grounding conductor 6” from “data line 7,” and never characterizing the

grounding conductor as a data line). The applicants never disclaimed the possibility that supplying,

applying, and detecting could be performed through different data lines. This is not clear and

unmistakable disclaimer. See Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1332 (Fed.

Cir. 2004) (where “statements in the prosecution history are subject to multiple reasonable

interpretations, they do not constitute a clear and unmistakable” disclaimer). Core Wireless v. LG

Elec., Inc., 880 F.3d 1356, 1367 (Fed. Cir. 2018) (same).

       Defendants’ cited cases are inapposite and do not support its argument. These cases were

all discussed and distinguished in Freeny v. Fossil Group above, where the Eastern rejected a

similar argument to one Defendants now make. See 2019 WL 2078783, at *16. In In re Varma,

the court held that the claim limitation “a statistical analysis request corresponding to two or more

selected investments” could not be met by two separate requests where each request has just one

selected investment. 816, F.3d 1352 at 1362–63. This is the plain reading of the “corresponding

to” language in the claim. See id. No such language exist in the claims here. Likewise in Plano

Encryption Techs., LLC v. Alkami, Inc, the court construed “a storage medium having stored

therein a plurality of programming instructions” to mean just one storage medium storing the

instructions. 2:16-cv-01032, Dkt. 168, 2017 WL 3654122, at *18–22 (E.D. Tex. Aug. 23, 2017).

Again, this is a plain reading of “having stored therein.” No such limiting language exists in the

claims here. Finally, in TiVo Inc. v. EchoStar Commc’ns Corp, the court construed “assembl[ing]

said video and audio components into an MPEG stream” to mean assembling those components

into only one stream because the patent specification required it. 516 F.3d 1290, 1303–04 (Fed.

Cir. 2008). Here, there is nothing in the specification that requires the supplying, applying, and

detecting functions to be on the same, singular data line.




                                                 12
           Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 16 of 35




   E.        “before” (’137 patent claim 10) / “after” (’137 patent claim 36)

        Term          Solas’s Proposed Construction        Defendants’ Proposed Construction

 “before”             plain and ordinary meaning           earlier in time (not at the same time)

 “after”              plain and ordinary meaning           later in time (not at the same time)

        The Court is not required to construe the simple words “before” and “after.” As the Federal

Circuit instructed, “there are limits to the court’s duties at the claim construction stage. For

example, courts should not resolve questions that do not go to claim scope, but instead go to

infringement, or improper attorney argument.” Eon Corp. IP Holdings v. Silver Spring Networks,

815 F.3d 1314, 1319 (Fed. Cir. 2016). Indeed, “district courts are not (and should not be) required

to construe every limitation present in a patent's asserted claims.” O2 Micro Int’l v. Beyond

Innovation Tech. 521 F.3d 1351, 1362 (Fed. Cir. 2008).

        “Before” and “after” are plain English words and easily understood by the jury. Defendants

do not suggest otherwise. Nor do Defendants explain how their constructions differ from these

words or what additional clarification they provide. Thus, Defendants’ constructions are at best

redundant, and will likely introduce confusion and ambiguity.

        In arguing for their constructions, Defendants imply they will say their constructions really

mean “without any overlap in time.” See Defs.’ Br. at 13. This shadow construction should be

rejected for several reasons. First, Defendants did not propose “without any overlap in time” as

part of their constructions. Having made that choice, Defendants should not be allowed to re-

interpret their constructions or argue they have a different, particular meaning. Second, “without

any overlap in time” is not the plain and ordinary meaning of “before” and “after.” Defendants cite

four dictionary definitions (Defs.’ Br. at 13, n. 11), and none of them mention “overlap” or

“without any overlap in time.” And in the context of electronic circuits, a POSITA would not



                                                 13
           Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 17 of 35




understand that “before” requires a first process to begin and entirely complete before a second

process begins. See Flasck Decl. ¶ 86. Rather, a POSITA consider the amount of time overlap and

other factors such as the causal relationship between the two processes. See id.

           Third, Defendants do not identify any disclaimer or lexicography that mandates “without

any overlap in time.” Defendants’ points to an alleged example in the specification, but it is

improper to import examples or embodiments into the claims. Nor does the prosecution history

show the requisite disclaimer. Nowhere does the prosecution history mention the words “overlap”

or “without any overlap in time.” Instead, during prosecution the applicants unremarkably

explained that “applies . . . before” means “previously applied.” Defs’ Ex. 7 at 28.

           The applicants also contrasted a reference where the compensated gradation voltage was

“generated” and “supplied” in exactly the same step: by adding a gradation voltage and a

compensation voltage. Id. at 29, 32. Therefore, in this reference, by definition the “generating”

and “supplying” occurred at exactly the same time. The applicants explained that this aspect of the

reference, which suggested complete overlap in time, does not meet the claim terms “before” and

“after.” At most, the applicant disclaimed two processes that occur at exactly the same time, which

is already apparent from the plain meanings of “before” and “after.” There was no clear and

unmistakable to disclaimer to support Defendants’ extreme narrowing of these terms.

II.        DISPUTED TERMS FOR ’891 PATENT

      A.      “a third thin film transistor …” (’891 patent claims 1, 3)

           To supports their narrowing construction, Defendants rely almost entirely on the claim

language. Defs.’ Br. at 17–18. But nowhere does the claim say that the “providing” function of the

current measuring- and voltage regulating (“CMVR”) circuit must occur during driving of the third

transistor’s gate. Defendants’ argument is tortured and incorrect. See Flasck Resp. Decl. ¶¶ 9–16.




                                                 14
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 18 of 35




       The term recites “a third thin film transistor during driving its gate” and lists two actions

of the third transistor: “taps” and “supplies.” This language is followed by a comma, and then a

description of the CMVR circuit, which has the function of “providing” a voltage signal. The

“during driving its gate” language modifies the third transistor. It does not modify the next clause

about the CMVR circuit. This is because modifiers are placed next to the words they modify. See

William Strunk, Jr. & E.B. White, The Elements of Style 30 (4th ed. 2000) (Rule 16). Indeed, the

third transistor and CMVR circuit are separated by a comma, which indicates separate clauses.

This is confirmed by Credle v. Bond case cited in Defendants’ brief. 25 F.3d 1566, 1571 (Fed. Cir.

1994). In Credle, the Federal Circuit relied on the placement of commas to construe claim

language. Id. It found that a comma indicates “the beginning of a new, distinct step to be taken”

and that a clause, offset by commas, describes a particular “state of events.” Id.

       Defendants’ construction is wrong in other ways. The phrase “during driving of [the] gate”

appears twice in the claim: (1) when referencing the third transistor and (2) when the OLED is in

the “off” state.” But it does not appear in the clause describing the CMVR circuit:




                                                 15
         Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 19 of 35




         The CMVR clause (highlighted in blue) describes in a general way what the CMVR circuit

does, possibly, but not necessarily during the when the third transistor’s gate is being driven. Flasck

Resp. Decl. ¶ 13. Tellingly, “during driving of its gate” first appears to describe the third transistor

and then is repeated to describe the diode. It is not mentioned to describe the CMVR circuit. This

confirms that the inventors did not intend to limit the claimed “providing” by the CMVR circuit

to occur when the third transistor is being driven. Id. It also contradicts Defendants’ primary

argument that the “during driving its gate” modifies the entire claim language after the last

semicolon. If that were true, there would be no need to repeat the language to describe the diode.

         Defendants’ cases are inapposite and based on claims with different structure and syntax,

such as no separating punctuation. See Defs.’ Br. at 17–18. There is no authority that semicolons

are the only way to separate a claim and that commas must be ignored. Further, Defendants’

cursory arguments about the specification and figure is unsupported. None of those disclosures say

the claimed “providing” by the CMRV circuit must occur while the third transistor’s gate is being

driven, and a POSITA would not understand them in this way. Flasck Decl. ¶ 14. To the contrary,

the patent teaches that the second and third transistors can be turned on at different times. Thus, a

POSITA would understand that the patent contemplates a mode where the claimed “providing” by

the CMVR occurs whether or not the third transistor is being driven. Id. ¶ 15.

    B.      “current measuring” (’891 patent claims 1, 3)

         Solas’s Proposed Construction                   Defendants’ Proposed Construction

 No construction necessary (“current                 measuring actual current (not voltage)
 measuring”)

         As with the “gradation current” term from the ’137 patent, Defendants’ arguments on this

term attack a strawman. Solas wholeheartedly agrees with Defendants that “‘current measuring’

does not mean ‘voltage measuring.’” Defs. Br., Dkt. 67 at 15. This term requires that a current be


                                                  16
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 20 of 35




measured. It is not satisfied by something that measures a different physical quantity, like voltage,

time, or temperature but does not measure current.

       The statements in the specification and in the file history that Defendants cite are fully

consistent with—and say nothing beyond what is required by—the claim language itself. They

simply say that measurement of a current is required. They do not exclude anything that measures

a current, simply because it might also measure something else. Certainly, there is nothing in the

specification or file history that meets the standard of “clear and unmistakable” disavowal of some

forms of current measurement.

       As for the “gradation current” term, Defendants’ negative limitations invite confusion and

error. Nothing in the record or in Defendants’ brief explains what it means to be an “actual current”

or how such currents differ from any other kind of current. The “(not voltage)” negative limitation

risks excluding embodiments that do measure a current, but also measure a voltage or involve a

voltage as part of their measurement. Both limitations will improperly place a thumb on the scale

and signal to the jury that the Court wants them to apply some narrow, non-standard meaning that

differs from the plain and ordinary meaning of “current measuring.”

       Moreover, as explained in Solas’s opening brief, Defendants’ proposed construction risks

excluding the patent’s preferred embodiment for current measuring, which first converts the

current to a voltage and then compares that voltage to a nominal value. Dkt. 68 at 17–18; ’891

patent at Figure, 2:7, 3:17–18, 3:25–26; ’891 IPR Decl., Dkt. 68, Ex. 11, ¶ 76.

       Defendants’ construction does not actually define “current measuring” in a way that would

help the finder of fact. It simply attempts to insert confusing and legally erroneous negative

limitations into an already clear term. These negative limitations should be rejected, and the term

should be applied according to its plain and ordinary meaning.




                                                 17
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 21 of 35




   C.      “wherein all above mentioned elements of the driving circuit are located at a
           same side of said light emitting diode” (’891 patent claim 3)

        Solas’s Proposed Construction                  Defendants’ Proposed Construction

 wherein all above mentioned elements of the       wherein all above mentioned elements of the
 driving circuit are electrically connected to     driving circuit are electrically connected to
 and physically located on the same side of        the anode or cathode of said light emitting
 the layers of said light emitting diode           diode

        The parties agree that claim term includes electrical connection. The only dispute is

whether it also includes the physical location of the driving circuit elements. On this point, the

claims and specification teach that the purpose of having the driving circuit elements “located on

the same side” is to avoid any physical requirement to make vias or contract holes in the OLED

organic layers. See ’891 cl. 1; 4:41–45, 1:45–50. Further, the specification emphasizes that by

locating “all circuit parts at one side of the LED element . . . a conventional layer sequence can

be used during the manufacture.” Id. at 2:28–30. These references to a “conventional layer

sequence” and “during manufacture” indicate the term is describing the physical location of

elements relative to the layers of the diode. See Flasck Resp. Decl. ¶ 17.

        The surrounding claim language is also instructive. See id. ¶¶ 18–20. The claim states that

the circuit elements are located on the same side of the diode “so that no contacts must be guided

through a semiconductor material of the diode.” See ’891 patent, cl. 1. Solas’s construction

requiring both physical location and electrical connection ensures that the condition of “no through

holes” is met. Consider four possible scenarios:

             P1E1    The circuit elements are physically located on and electrically
                     connected to one side of the diode.

             P1E2    The circuit elements are physically located on one side of the
                     diode, but electrically connected to both sides of the diode.




                                                 18
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 22 of 35




             P2E1     The circuit elements are physically located on both sides of the
                      diode, but electrically connected to one side of the diode.

             P2E2     The circuit elements are physically located on and electrically
                      connected to both sides of the diode.


       Solas’s construction is scenario P1E1. This is the only scenario where the condition of “no

through holes” can be met. See Flasck Resp. Decl. ¶¶ 20–24. Because the circuity is physically on

one side and all circuit electrical connections go to only one OLED electrode, there is no need to

form a contact hole through the OLED layer of the diode.

       In contrast, Defendants’ construction includes scenario P2E1. See id. In that scenario, the

circuit elements are electrically connected to one side of the diode but physically located on both

sides of the diode. Importantly, in this scenario, the circuit elements would still be electrically

connected to each other. This is illustrated by the ’891 patent figure, which depicts connections

between the claimed elements of the driving circuit (e.g., capacitor, feedback coupling, three

transistors, and CMVR circuit). Because the elements are physically located on both sides of the

diode, a contact hole through the OLED layer must exist to electrically connect a portion of the

circuity on one side of the diode with a portion of the circuity on the other side. This is true even

if the circuit elements only connects with one OLED electrode. Therefore, scenario P1E2 violates

the condition that “that no contacts must be guided through a semiconductor material of the diode.”

       To ensure the condition that no through holes must exist, all portions of the drive circuit

must be both (a) physically be on one side of the diode and (b) electrically connected to that side.

See id. ¶ 25. Defendants’ construction is incomplete and Solas’s construction should be adopted.

       Defendants do not point to any disclaimer or lexicography that mandates their construction.

The Applicant never redefined “located on” to mean “electrically connected to” as Defendants’

construction would require. See id. ¶ 26. For example, the Applicant explained during prosecution


                                                 19
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 23 of 35




that claim 3 “is not just about the physical layers, but about the circuit elements.” ’891 FH at 152–

53. This means that the limitation is about both physical layering and electrical connections—not

“just” about the physical layers.

        Nor does the Applicant’s statement that the limitation is “clearly shown in the drawings”

operate as a disclaimer. In the same Office Action, the Applicant noted that the “interrelations

between a circuit structure and a physically layering are trivial[.]” Id. at 153–54. A POSITA would

view the circuit diagram in view of the ’891 patent claims and specification, which teach that

locating the circuit elements on the same side of the diode is to avoid the necessity of having

through holes through the OLED layer and to address problems of manufacturing and product

yield. See Flasck Resp. Decl. ¶ 26. Thus, the circuit diagram, in context, informs a POSITA that

the circuit elements would be physically located on the same side of the diode. See id.

III.    DISPUTED TERMS FOR ’068 PATENT

   A.      “formed on said plurality of supply lines along said plurality of supply lines”
           (’068 patent claim 1) “connected to said plurality of supply lines along said
           plurality of supply lines” (’068 patent claim 13)

            Term                       Solas’s Proposed                Defendants’ Proposed
                                        Construction                       Construction

 “formed on said plurality of formed on said plurality of         formed on said plurality of
 supply lines along said      supply lines over the length        supply lines over the length of
 plurality of supply lines”   or direction of said plurality      said plurality of supply lines
                              of supply lines

 “connected to said plurality   connected to said plurality of    connected to said plurality of
 of supply lines along said     supply lines over the length      supply lines over the length of
 plurality of supply lines”     or direction of said plurality    said plurality of supply lines
                                of supply lines


        Defendants are correct that this dispute centers on a single claim term” “along,” used in the

claims to describe how the “feed interconnections” are “formed on” or “connected to” the plurality



                                                 20
          Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 24 of 35




of “supply lines.” Defendants’ brief, however, does not help their side in this dispute; it only

confirms that Solas’s proposed construction is correct. See Flasck Decl. ¶¶ 27–36.

          For their part, Defendants never dispute that Solas’s proposed construction—“over the

length or direction of”—does fall within the plain meaning of the term “along.” Nor could they.

Their own dictionary definition cites make clear that it does. For example, Defendants quote

Webster’s New World College Dictionary to show that “along” must mean “over and throughout

the entire length of,” as they emphasize on page 22 of their opening brief. But before that

emphasized entry, their own dictionary adds the broader, leading definition, which is, “on or

beside the length of.” This is essentially all Solas seeks to make clear with its proposal to add “or

the direction of” to Defendants’ construction—and would be happy this part of Defendants’ own

dictionary cite were included in the construction of the term.3

          Beyond Defendants’ understandable failure to refute this point about the plain meaning,

they advance no argument that the patentee acted as his own lexicographer or unambiguously

disclaimed “direction of” or on or besides the length” of from the scope of “along.” That is fatal

to their proposed construction—as there is a “heavy presumption” that claim terms carry their “full

ordinary and customary meaning, unless [the accused infringer] can show the patentee expressly

relinquished claim scope.” Epistar Corp. v. ITC, 566 F.3d 1321, 1334 (Fed. Cir. 2009). In other

words, Defendants’ construction is narrower than the plain meaning of the phrase—and their

refusal to broaden that construction to include the full scope of the term “along” will lead to error.

Solas’s construction is the only correct one—and Defendants’ brief makes this clear.




3
    And it is consistent with See Merriam-Webster (“along: 1: in a line matching the length or
    direction of // walking along the river; also: at a point or points on // a house along the river”);
    Dictionary.com (“along: 1 through, on, beside, over, or parallel to the length or direction of;
    from one end to the other of: to walk along a highway.”).

                                                   21
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 25 of 35




       Instead of presenting any relevant argument against Solas’s construction about plain

meaning or express relinquishment of claim scope through lexicography or disclaimer, Defendants

present three incorrect and legally irrelevant ones. Each fails.

       First, unable to contend, let alone show, that the patentee expressly relinquished claim

scope through lexicography or disclaimer, Defendants contend their construction reflects “how the

inventors use the term in the specification” and that “both” embodiments in the patent support their

construction. Defs’ Br. at 21-23. But this argument fails on the facts and the law. On the facts,

beyond ignoring plain-meaning definitions in their own dictionaries, Defendants’ proposed

construction does not reflect “how the inventors use the term in the specification,” but rather

contradicts the embodiments in the patent. Notably, as Defendants’ own brief shows and states,

the so-called “second embodiment” show “’[t]he feed interconnections’ (blue) ‘are connected to

the supply lines’ (red)” at various intersections “in a grid.” Id. at 23. Or as Mr. Flasck explains,

“each feed interconnection 90 crosses and connects to each supply line (Zi) at the crossovers:”




                                                 22
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 26 of 35




Flasck Resp. Decl. ¶ 31. This embodiment is consistent only with Solas’s construction because the

interconnections run “over the length or direction of” the supply lines. They do not, as Defendants’

construction might suggest, run just over the length of the supply lines. And they certainly do not,

as Defendants’ possible interpretation of their construction suggests, run “over and throughout

the entire length of” or “for the length of.” Id. at 21–22. On the law, of course, this dispute within

a dispute is irrelevant anyway. Without clear and unambiguous disclaimer or lexicography, courts

“do not import limitations into claims from examples or embodiments appearing only in a patent’s

written description, even when a specification describes very specific embodiments of the

invention or even describes only a single embodiment.” See JVW Enters., 424 F.3d at 1335.

       Second, again avoiding any futile contention that the patentee disclaimed claim scope of

acted as his own lexicographer, Defendants argue that the “purpose” of the claim element would

be frustrated by Solas’s proposed construction. Defs.’ Br. at 22. Specifically, Defendants suggest

that construing the term according to Solas’s proposal—which requires the feed interconnects to

exist “over the length or direction of” the supply lines—somehow would not “reduce resistance.”

Not so. As Mr. Flasck explains, the patent itself makes clear that the feed interconnects do not

need to run the full length of the supply lines to provide some mitigation of the voltage drop

problem.—and a POSITA would know this. Flasck Resp. Decl. ¶¶ 35–36. And, as with their first

argument, this debate does not matter in the eyes of the Federal Circuit. For their part, Defendants,

cite no law holding that this question of supposed “purpose” should decide the claim construction

dispute before this Court. There is none, let alone any that would trump the fact that Solas’s

construction falls within the undisputable plain meaning of the claim term “along.”

       Third, left with little else, Defendants distract from the intrinsic and relevant extrinsic

evidence by building a strawman. They contend, in their opening claim construction brief, that




                                                 23
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 27 of 35




“Solas appears poised to try to use its construction to argue that [its construction] can be satisfied

if the feed interconnections merely intersect with the supply lines at any one point even at oblique

ort orthogonal angles.” Br. at 21. This conclusory attorney argument is wholly unsupported.

Indeed, Solas’s construction, “over the length or direction of,” does not support Defendants’

strawman, but rather demonstrably disproves it. This conclusory argument is also legally irrelevant

to the issues of claim construction, which must focus on the relevant intrinsic record and relevant

extrinsic evidence. Phillips, 415 F.3d at 1313–19.

   B.      “patterned” (’068 patent claims 1, 13)

        Solas’s Proposed Construction                    Defendants’ Proposed Construction

 formed in one or more layers                        formed in a single layer

        The parties’ only dispute for “patterned” is whether it is necessarily and always limited to

a single layer. Defendants’ own descriptions of the term confirm it is not. See Defs’ Br. at 25

(‘Patterned’ describes how different layers are formed one by one to form the components and

lines of the display panel[.]”); Holberg Decl. ¶ 114 (“it’s clear to a POSITA that the ’068 patent

uses ‘patterned’ to describe the formation of the display panel layer by layer, consistent with its

ordinary usage in the art.”). Defendants’ references to “different layers” and “layer by layer” imply

that patterning can be applied to a single layer or to multiple layers, such as a stack. Flasck Decl.

¶¶ 116–17; Flasck Resp. Decl. ¶¶ 37–39. Indeed, if “patterned” were restricted to a single layer

(under Defendants’ proposed construction), it would not make sense to describe that single layer

as being formed “layer by layer.” Flasck Resp. Decl. ¶ 39.

        The specification also undermines Defendants’ narrowing construction. Defendants are

plain wrong that the specification never uses “patterning” to describe forming more than one layer.

See Defs.’ Br. at 26. The specification describes patterning a drain layer structure, which can be



                                                 24
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 28 of 35




“a layered structure including two or more layers.” Solas’s Br. at 25–26 (citing ’068 patent at Fig.

8, 9:44–49, 8:47–51). The specification also describes patterning supply lines and scan lines, which

can be distinct layers separated by a gate insulating film. See ’068 patent at cls. 1, 13, 14 2:52–53,

2:62–65; Flasck Resp. Decl. ¶¶ 40–45.

        Defendants’ reliance on the specification’s mentions of “patterning a single conductive

film” or “patterning the same material layer” is also misplaced. See Defs.’ Br. at 26. The phrases

“a single conductive” or “the same material layer” would be redundant if patterning is already

limited to a single layer. Indeed, these statements describe a specific type of patterning that is not

reflected by the word “patterning” alone. See Johnson Worldwide Associates, Inc. v. Zebco Corp.,

175 F.3d 985, 991 (Fed. Cir. 1999) (“Varied use of a disputed term in the written description

demonstrates the breadth of the term rather than providing a limited definition.”).

   C.      “patterned together” (’068 patent claims 1, 13)

        Solas’s Proposed Construction                   Defendants’ Proposed Construction

 patterned to fit together                          patterned at the same time

        Solas’s construction is consistent with the plain meaning of “together” and the intrinsic and

extrinsic evidence. See Solas’s Br. at 26–27. A POSITA would understand that in the context of

the ’068 patent, elements are “patterned together” if they are in close spatial proximity and

designed to fit together in the display panel. See Flasck Decl. ¶¶ 120–25; Flasck Resp. Decl. ¶ 41.

This is the same understanding reflected in other patents in the art, including the ’722 patent cited

in Defendants’ extrinsic evidence disclosure. . The ’722 describes that a “first reflective electrode

294 will be patterned together with the second 298 connectors[.]” ’722 patent at 18:32–34.

        Elements 294 and 98 are not stacked one upon the other. Flasck Resp. Decl. ¶ 41. It is also

clear that 294 and 298 appear as two distinct, laterally separated layers. Id. As such, they cannot



                                                 25
          Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 29 of 35




be patterned in a single photolithographic step. Id. Layers 294 and 296 were patterned at different

times with different pattern masks. The reason they are described as “patterned together” is

because they are in close spatial proximity and designed to fit together.

         Defendants’ construction that “patterned together” means “patterned at the same time” is

unsupported4 and indeed contradicted by the ’068 patent. The ’068 claims and specification make

clear that (1) the supply lines are “patterned together” with the sources and drains of the driving

transistors (’068 patent at cls. 1, 13; 2:52–53); and (2) the scan lines are “patterned together” with

the sources and drains (id. at cl. 14, 2:62–65). Flasck Resp. Decl. ¶¶ 43. Thus, the patent teaches

that the supply lines, scan lines, and transistor sources and drains are all “patterned together.” Id.

         This contradicts Defendants’ proposed construction because the supply lines and scan lines

are in different layers formed at different times. Id. ¶¶ 43–44. The ’068 patent teaches that the scan

lines cross the supply lines via the gate insulating film. ’068 patent at cl. 14, 2:62–64; Flasck Resp.

Decl. ¶¶ 43–44. Thus, at the cross overs, the scan line layer is above the gate insulating layer and

the gate insulator layer is above the supply line layer. Flasck Resp. Decl. ¶¶ 43–44. This

demonstrates that the supply line layer was patterned before the gate insulating layer, and that and

the gate insulating layer was patterned before the scan line layer. Id.

         Thus, the supply lines and scan lines cannot be patterned in a single layer and at the same

time as Defendants’ construction would require. Id. Defendants’ construction would exclude this

embodiment. Such constructions are “rarely, if ever, correct.” SanDisk Corp., 415 F.3d at 1285–

86. In contrast, Solas’s construction is consistent with this embodiment because the supply lines




4
    For example, the specification’s mention of “patterned simultaneously” (Defs.’ Br. at 26) is not
    about the term “patterned together with,” much less a disclaimer or definition of that term. To
    the contrary, that the specification uses “patterned simultaneously” supports a broader
    understanding of patterned. See Johnson Worldwide, 175 F.3d 985 at 991 (Fed. Cir. 1999).

                                                  26
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 30 of 35




and scan lines are in close spatial proximity and designed to fit together in the display panel.

Solas’s construction should be adopted.

   D.      “signal lines” (’068 patent claims 1, 13)

        Solas’s Proposed Construction                   Defendants’ Proposed Construction

 conductive lines supplying signals                conductive lines supplying a value
                                                   corresponding to a luminance level

        Defendants suggest that Solas’s construction is improper because it would encompass

conductive lines “carrying any signal” rather than just lines carrying specific types of signals.

Defs.’ Br., Dkt. 67 at 27. Defendants’ argument misses the mark.

        What the patentee claimed was “signal lines,” not signal lines carrying specific types of

signals. Accordingly, there is a “heavy presumption” that the claim terms cover the “full ordinary

and customary meaning” of “signal lines.” Epistar Corp. v. ITC, 566 F.3d 1321, 1334 (Fed. Cir.

2009). Defendants fail to cite any evidence of lexicography or of clear and unmistakable disavowal

that would support narrowing “signal lines” from their plain and ordinary meaning.

        Defendants point to the fact that the claims also refer to other types of “lines,” such as

“supply lines” and “scan lines.” That may suggest that “signal lines” does not mean exactly the

same thing as “supply lines” or as “scan lines,” but it does not mean that they must be construed

as mutually exclusive terms and does not justify narrowing “signal lines” to specific embodiments

from the specification. Indeed, both sides’ constructions for “signal lines” describes them as

“supplying” something, so both sides propose constructions that suggest that “signal lines” and

“supply lines” might overlap at least to some degree.

        The only other support that Defendants cite for their construction from the intrinsic record

is the discussion of what “signal lines” do in “conventional” prior art devices or in specific




                                                27
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 31 of 35




preferred embodiments. None of these statements purports to define “signal lines” or in any way

disavows the use of other types of signal line in the invention.

        Defendants’ effort to import “luminance level” as a limitation into the claims is particularly

inappropriate for claim 1. Claim 1 claims a “transistor array substrate” and never expressly

mentions displays, pixels, or emitting light. Defendants’ proposed construction would effectively

require that the transistor array substrate of claim 1 be used to emit light in an array of pixels,

contrary to the plain meaning of the claim.

        Defendants’ effort to import limitations from prior art or from the preferred embodiments

should be rejected, and Solas’s construction, grounded in the plain meaning of the term in the

context of the claims should be adopted

   E.      “feed interconnections” (’068 patent claims 1, 10, 12, 13, 17)

        Solas’s Proposed Construction                   Defendants’ Proposed Construction

 conductive structures in a layer or layers that    conductive structures in a layer or layers
 provide connections to a source that supplies      different from the gates, sources and
 voltage and/or current                             drains that provide connections to a source
                                                    that supplies voltage and/or current

        The plain meaning of “interconnections” in the context of the ’068 patent is a conductive

structure in a layer or layers that provides electrical connections between two circuit elements.

Flasck Decl. ¶¶ 132–33. As the overlap between the two competing constructions makes clear, the

parties essentially agree on this point.

        The parties’ competing constructions also confirm agreement that the “feed

interconnections” species of connections provides connections to “a source that supplies voltage

and/or current.” As Mr. Flasck and other evidence makes clear, this is part of the plain and ordinary

meaning of the disputed term, in light of the intrinsic evidence. See id. And Solas’s construction

should be adopted. Id.


                                                   28
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 32 of 35




       Defendants’ contrary arguments are based on the false premise that “the very character of

the inventions” in the patent requires a construction that further limits the term to one in which the

conductive structures are in a layer that is “different from the gates, sources, and drains.” Defs’

Br. at 29–30. But the intrinsic evidence just does not support this take; Flasck Resp. Decl. ¶ 46.

       To the contrary, in support of this false premise, Defendants cite only two parts of the

patent specification—and neither supports Defendants’ premise. The first citation is to a part of

the “Summary of the Invention,” that expressly describes an “aspect” or embodiment of the

inventions—and only for “a panel according to claim 13,”—the feed interconnection are “formed

separately for the drains, sources, and gates of the driving transistors.” 2:39-4:09. And even then,

it is merely done in accordance with what the patentee “[p]eferably” teaches for Claim 13.

Defendants’ second citation fares no better. Like the first, it merely points to one aspect of one

embodiment of the patent, described at column 18, lines 26-40. But even a cursory review of that

column of the specification makes clear that this is just one preferred aspect of just one

embodiment. Indeed, zooming out of that “aspect” proves that the entire section it falls under is

only the “First Embodiment” of the invention (at 5:38–42):




       This record makes this case very different from Defendants’ cited cases—and under any

reasonable view, neither of Defendants’ citations comes close to amounting to a description of

“the very character of the inventions.” If anything, the fact that they describe only one of several

embodiments actively disproves the premise. Even if we ignore the other embodiments past the

first one, controlling law still cuts against Defendants’ premise. Without clear and unambiguous


                                                 29
        Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 33 of 35




disclaimer or lexicography, courts “do not import limitations into claims from examples or

embodiments appearing only in a patent’s written description, even when a specification describes

very specific embodiments of the invention or even describes only a single embodiment.” See JVW

Enters., 424 F.3d at 1335.

       In other words, Defendants’ importation is not “preferabl[e],” let alone required, in the

other embodiments beyond the “first” one. And consequently, leaving it out of the construction for

all claims would not frustrate “the object of the present invention,” as Defendants wrongly suggest.

Indeed, even accepting that an object of the present invention is to “satisfactorily drive a light-

emitting element while suppressing any voltage drop and signal delay,” as Mr. Flasck explains,

that “object” can and would be achieved by the claimed invention regardless of whether it is

limited in the way Defendants contend it should be. Flasck Resp. Decl. ¶ 48.


Dated: April 3, 2020                              Respectfully submitted,

                                                  /s/ Neil A. Rubin
                                                  Marc Fenster
                                                  CA State Bar No. 181067
                                                  Reza Mirzaie
                                                  CA State Bar No. 246953
                                                  Neil A. Rubin
                                                  CA State Bar No. 250761
                                                  RUSS AUGUST & KABAT
                                                  12424 Wilshire Boulevard, 12th Floor
                                                  Los Angeles, CA 90025
                                                  Telephone: 310-826-7474
                                                  Email: mfenster@raklaw.com
                                                  Email: rmirzaie@raklaw.com
                                                  Email: nrubin@raklaw.com




                                                30
Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 34 of 35




                               Sean A. Luner
                               CA State Bar No. 165443
                               Gregory S. Dovel
                               CA State Bar No. 135387
                               Jonas B. Jacobson
                               CA State Bar No. 269912
                               DOVEL & LUNER, LLP
                               201 Santa Monica Blvd., Suite 600
                               Santa Monica, CA 90401
                               Telephone: 310-656-7066
                               Email: sean@dovel.com
                               Email: greg@dovel.com
                               Email: jonas@dovel.com

                               T. John Ward, Jr.
                               TX State Bar No. 00794818
                               Claire Abernathy Henry
                               TX State Bar No. 24053063
                               Andrea L. Fair
                               TX State Bar No. 24078488
                               WARD, SMITH & HILL, PLLC
                               PO Box 1231
                               Longview, Texas 75606
                               Telephone: 903-757-6400
                               Email: jw@wsfirm.com
                               Email: claire@wsfirm.com
                               Email: andrea@wsfirm.com

                               ATTORNEYS FOR PLAINTIFF,
                               SOLAS OLED LTD.




                              31
       Case 6:19-cv-00236-ADA Document 70 Filed 04/03/20 Page 35 of 35




                                CERTIFICATE OF SERVICE

       I certify that on April 3, 2020, all counsel of record who are deemed to have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF system

pursuant to Local Rule CV-5(a)(3)(A).



                                                           /s/ Neil A. Rubin
                                                           Neil Rubin
